Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 11 as stated in paragraph [00043].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant’s statement regarding the change in the specification to correct this objection is noted, however, the amendment to the specification must be supplied separately and not within the remarks in order to be properly entered.  
Claim Objections
Claims 5 and 8-10 are objected to because of the following informalities:  in claim 5, the language “wherein end plates comprising disks configured to hold at least four static magnets” is inapt.  More appropriate language would be “further including end plates comprising disks configured to hold at least four static magnets”.  
In claim 8, the language “wherein angular movable sectors comprising cavities configured to accommodate at least three movable elements for mutually perpendicular positioning” is inapt.  More appropriate language would be “wherein the angular movable sectors comprise cavities configured to accommodate at least three movable elements for mutually perpendicular positioning”.  
In claim 9, the language “wherein end movable sectors comprising cavities configured to accommodate at least two movable elements for mutually perpendicular positioning” is inapt.  More appropriate language would be “wherein the end movable sectors comprise cavities configured to accommodate at least two movable elements for mutually perpendicular positioning”.  
In claim 10, the language “wherein central movable sectors comprising cavities configured to accommodate at least one magnet” is inapt.  More appropriate language would be “wherein the central movable sectors comprise cavities configured to accommodate at least one magnet”.  
Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8, 9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU (CN 108568089).  Note the basis for the rejections set forth in the office action filed August 12, 2022.  Regarding the amendments to claims 1 and 13, note Figure 1 of Su showing the movable sector as a cubic arrangement.  The cubic arrangement defines eight angular movable sectors (200), twelve end movable sectors (100) and six central movable sectors (300).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 108568089) in view of Liu (US 2015/0076766).  Note the basis for the rejections set forth in the office action filed August 12, 2022.
Claims 1, 6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Whang (9,821,244).  Note the basis for the rejections set forth in the office action filed August 12, 2022.  Regarding the amendments to claims 1 and 13, note Figure 1 of Whang showing the movable sector as a cubic arrangement.  Further, Whang states that a plurality of blocks are provided to build different structure for entertainment purposes.  Note column 1, lines 7-1.  It would have been obvious to one of ordinary skill in the art to provide 26 cubes to the user in order to permit the user to construct a particular structure such as a cube.  The cubic arrangement defines eight angular movable sectors, twelve end movable sectors and six central movable sectors as recited.  
Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.  Regarding claim 1 and the rejection under 35 U.S.C. 102 as being anticipated by Whang, it is noted that amended claim 1 now includes the limitations from claim 7 and is rejected under 35 U.S.C. 103 as being obvious over the teachings of Whang.  The applicant contends that Whang does not teach or suggest the eight angular movable sectors, twelve end movable sectors and six central movable sectors as recited.  The applicant states that it would not be obvious to one of ordinary skill in the art to provide exactly 26 movable sectors as recited for the toy of Whang.  However, this argument is not persuasive.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Whang provides a suggestion to modify in stating that the blocks are provided to build different structures for entertainment purposes.  Note column 1, lines 7-10.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to provide exactly 26 movable sectors in order to form a cube arrangement.  The blocks that are capable of arrangement into the cubic form define eight angular movable sectors, twelve end movable sectors and six central movable sectors as recited.  The applicant’s argument that it would not be obvious to modify Whang to provide 26 movable sectors is based on applicant’s own subjective opinion without evidentiary support.  Indeed, Whang particularly states that it is known in the art of magnetic toy blocks to use the blocks to form different structures for entertainment and educational purposes.  Note column 1, lines 7-10.  Further, Whang is silent as to any criticality for a particular number of blocks for any particular purpose.  Thus, one of ordinary skill in the art would have found it obvious to provide 26 movable sectors in order to permit the user to construct a cubic structure.  
Regarding the rejection of claims 1 and 7 over Su, the applicant contends that Su does not teach the recited number of movable sectors.  However, this argument is not persuasive as the cubic arrangement as taught by Su teaches the recited number of movable sectors.  Note Figure 1 of Su showing the movable sectors in a cubic arrangement.  The cubic arrangement defines eight angular movable sectors (200), twelve end movable sectors (100) and six central movable sectors (300) as claimed.  
It is noted that the typographical error not listing claim 14 in the opening statement of the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Su (CN 108568089) has been corrected as shown above.  This omission was a clear typographical error as the body of the rejection particularly set forth the rejection of claim 14.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711